Citation Nr: 9906493	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  96-27 504	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from February 1955 to December 
1958.  This appeal arises from a November 1995 rating action 
in which the RO denied service connection for sleep apnea.

In November 1998, the veteran appeared in Winston-Salem, 
North Carolina for a videoconference hearing before the 
undersigned Member of the Board of Veterans' Appeals (Board).  
At this time, the veteran submitted additional evidence and 
waived initial RO consideration.  


FINDING OF FACT

The veteran has not submitted evidence sufficient to justify 
a belief by a fair and impartial individual that his claim 
for service connection for sleep apnea is plausible.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim with respect to the issue of service connection for 
sleep apnea.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran contends, in effect, that the should be service 
connected for sleep apnea.  In particular, he states that he 
developed sleep apnea in service, but that it was not 
diagnosed until several years after service.

A review of the veteran's service medical records reveals 
that on entrance examination, there were no complaints, 
findings, or diagnosis of sleep apnea.  At the time of an 
enlistment examination dated March 2, 1955, the veteran did 
report having a complaint of "frequent trouble sleeping."  
He also indicated a past history of sleepwalking.  A single 
treatment record, in July 1955, indicated that the veteran 
slept in class.  It was noted that he got adequate sleep at 
nights.  There were no other findings or diagnosis.  The 
discharge examination was negative for any complaints, 
findings, or diagnosis of  sleep apnea.

The veteran was admitted at a VA medical center for 
evaluation of sleep apnea in March 1995.  The veteran 
provided a long history of snoring, daytime hypersomnolence, 
morning headaches, and loss of concentration.  An evaluation 
of the veteran's sleep pattern was conducted.  The diagnoses 
included obstructive sleep apnea.

In an October 1995 VA outpatient treatment record, the 
veteran complained of sleep apnea.  He stated that he could 
only work one hour at a time and that his sleep apnea was a 
problem with snoring and sinus conditions.

At a November 1998 videoconference hearing before the 
undersigned Member of the Board, the veteran testified that 
he while he was in service, he would fall asleep on numerous 
occasions.  He further stated that he was first diagnosed 
with sleep apnea in 1993 at a VA medical center.  He claimed 
that it was at this time that he realized that his sleep 
problems began in service.

Three supporting statements were received in November 1998 by 
the veteran's ex-wife, step-daughter, and a friend.  They all 
stated that the veteran would constantly fall asleep during 
the course of a day and that this problem was ongoing.  None 
of these individuals reported observing such behavior during 
the time period the veteran was in military service, or for 
many years thereafter.

II.  Analysis

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim, that is, a 
claim which is plausible.  If he has not presented a well-
grounded claim, his appeal must fail, and there is no duty to 
assist him further in the development of his claim because 
such development would be futile.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  As will be 
explained below, the Board finds that his claim is not well-
grounded.

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131.  Service connection basically means that the facts, 
shown by evidence, establish that a particular disease 
resulting in disability was incurred coincident with service.  
This may be accomplished by affirmatively showing inception 
during service.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of places, types 
and circumstances of his service as shown by service records, 
the official history of each organization in which he served, 
his medical records, and all pertinent medical and lay 
evidence.  Determinations as to service connection will be 
based on a review of the entire evidence of record, with due 
consideration to VA 
policy to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a) (1998).

The Court has held that evidentiary assertions on or 
accompanying a claim for VA benefits must be accepted as true 
for the purpose of determining that the claim is well-
grounded.  Exceptions to this rule occur when the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); King v. Brown, 5 
Vet. App. 19 (1993).  Where the determinative issue involves 
medical causation, competent medical evidence to show the 
claim is plausible is required for a claimant to establish a 
well-grounded claim.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).  In order for a claim to be well-grounded, there must 
be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or 
medical evidence), and of a nexus between the inservice 
injury or disease and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).

In this case, the veteran has provided only his opinion to 
support the contention that his current diagnosed sleep apnea 
is related to a single recorded incident of sleeping in 
service.  The veteran is not competent to render such a 
medical opinion.  See Espiritu.  Moreover, the clinical 
evidence of record is silent as to any relationship between 
the veteran's sleep apnea and service.  As noted above, where 
the determinative issue involves medical causation, as is the 
case here, competent medical evidence that the claim is 
plausible is required.  See Grottveit.  Therefore, absent 
competent medical evidence of a nexus, or link, between the 
veteran's current sleep apnea, not diagnosed by his own 
admission until 1993, and events in service, the veteran has 
not submitted a well- grounded claim, and the appeal as to 
this issue is denied.     


ORDER

Evidence of a well-grounded claim not having been submitted 
with respect to the issue of service connection for sleep 
apnea, the appeal is denied.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 

- 5 -


- 1 -


